Citation Nr: 0400841	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  99-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
ankle injury. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an initial compensable rating for acute 
viral hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from May 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A video conference hearing was held in April 2003, before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
D.C., who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.


REMAND

The Board finds that, prior to final adjudication of the 
claims on appeal, further development is required, including 
current medical examinations with respect to these issues.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran contends that he served in combat while in the 
Republic of Vietnam.  The veteran's service personnel records 
reveal that he was a military policeman during service, but 
they do not document that he was exposed to combat.  
Nevertheless, in light of the veteran's contentions, 
additional development is necessary to determine if the 
veteran was exposed to combat while serving in the Republic 
of Vietnam.  38 U.S.C.A. § 1154 (West 2002).

Subsequent to the April 2003 hearing before the undersigned, 
the veteran submitted medical evidence without a waiver of RO 
consideration.  The RO must consider this evidence when it 
readjudicates the issues on appeal.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.  
Although the RO issued a letter to the 
veteran in February 2003, the Board finds 
the notice provisions insufficient.  
Furthermore, the RO did not subsequently 
readjudicate the issues on appeal and 
issue a supplemental statement of the 
case based on a review of the evidence of 
record with a discussion of VCAA.  
38 C.F.R. § 19.31 (2003).

?	The RO must notify the veteran 
as to what evidence is needed 
to support his claims, which 
are listed on the title page of 
this action, what evidence VA 
will develop, and what evidence 
the veteran must furnish to 
warrant a favorable decision.  

?	Specifically, the RO should 
request the veteran to provide 
the names, addresses and 
approximate dates of treatment 
or evaluation for all VA and 
non-VA health care providers 
who have treated or evaluated 
him for his claimed disorders.  
When the requested information 
and any necessary authorization 
are received, the RO should 
obtain a copy of all indicated 
records.

2.  Specifically, the RO should take 
appropriate steps to contact the veteran 
in order to obtain specific information 
referable to his claimed PTSD stressors 
during service and then forward the 
information regarding the veteran's 
service (including copies of his service 
personnel records, a listing of claimed 
stressors, and any other records relevant 
to the PTSD claim) to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) (formerly the ESG) and 
request that organization investigate and 
attempt to verify the alleged incidents.  
The evidence of record shows that the 
veteran was a military policeman during 
service, but there is no documentation of 
combat exposure.

3.  Thereafter, once all pertinent 
records are obtained, the veteran should 
be scheduled for a VA psychiatric 
examination. The examiner should 
thoroughly review the claims folder in 
detail, including a copy of this Remand 
in conjunction with the examination. If 
PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the veteran and 
whether each of the reported stressors is 
adequate to support the diagnosis. The 
examination and the report thereof should 
be in accordance with DSM-IV. All 
findings and opinions should be 
reconciled with the evidence already of 
record and the examiner should provide 
complete rationale for all opinions and 
conclusions expressed. If the examiner 
believes that the veteran does not suffer 
from PTSD related to his military 
service, such supporting rationale should 
be stated. Send the claims file to the 
examiner in conjunction with the 
examination.

4.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the RO should make arrangements with the 
appropriate VA medical facility to afford 
the veteran an audiologic examination in 
order to determine whether the veteran's 
bilateral hearing loss and tinnitus, 
diagnosed by VA examination in May 2000, 
is more likely than not related to 
reported exposure to acoustic trauma 
during service.  

?	The physician should support the 
opinions by discussing medical 
principles as applied to specific 
medical evidence in this case, 
including whether it is "likely," 
"at least as likely as not," or 
"unlikely" that any current is 
proximately due to or the result 
of the veteran's active duty 
service. ("As likely as not" does 
not mean within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.)

5.  The RO should also schedule the 
veteran for an appropriate examination to 
determine whether the veteran currently 
has hypertension.  All indicated tests 
and studies should be accomplished.  
Based upon review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion as to the 
etiology of hypertension, which is 
claimed by the veteran to be causally 
related to his military service.  The 
Board notes that the veteran was 
described as having elevated blood 
pressure readings without a diagnosis of 
hypertension on his December 1971 service 
separation examination report. 

?	The physician should support the 
opinions by discussing medical 
principles as applied to specific 
medical evidence in this case, 
including whether it is "likely," 
"at least as likely as not," or 
"unlikely" that any current is 
proximately due to or the result 
of the veteran's active duty 
service. ("As likely as not" does 
not mean within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.)

6.  The RO should schedule a VA 
examination to be conducted by a 
specialist in infectious diseases to 
determine the nature and severity of his 
acute viral hepatitis.  All tests deemed 
to be necessary should be performed.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should obtain a detailed clinical 
history.  

7.  Thereafter, the RO should review the 
appellant's claims for entitlement to 
service connection for PTSD, bilateral 
hearing loss, tinnitus, and hypertension, 
as well as whether new and material 
evidence has been submitted to reopen the 
claim for service connection for 
residuals of a left ankle injury. In this 
regard, the RO should specifically 
consider the applicability of the 
provisions of 38 U.S.C.A. §§ 1154(b), 
1155 (West 2002) and the additional 
evidence submitted after the April 2003 
video conference hearing. The RO should 
also review the appellant's claim for 
entitlement to a compensable, initial 
rating for acute viral hepatitis.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefits sought on appeal 
remain denied, the appellant should be 
furnished a supplemental statement of the 
case. The appellant should then be given 
the opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THERESA M. CATINO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



